Exhibit 10.6

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 17, 2010, by and among FAMILY DOLLAR STORES, INC., a Delaware
corporation (the “Company”), FAMILY DOLLAR, INC., a North Carolina corporation
(“FDI”), FAMILY DOLLAR SERVICES, INC., a North Carolina corporation (“FDS”),
FAMILY DOLLAR OPERATIONS, INC., a North Carolina corporation (“FDO”), FAMILY
DOLLAR TRUCKING, INC., a North Carolina corporation (“FDT” and, together with
FDS and FDO, the “Subsidiary Guarantors”), the banks and other financial
institutions or entities party to the Credit Agreement referred to below (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, National Association), as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

Statement of Purpose

The Company, FDI, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of August 24, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended certain credit facilities to the
Company and FDI.

The Company and FDI have requested, and certain of the Lenders and the
Administrative Agent have agreed, subject to the terms and conditions set forth
herein, to amend the Credit Agreement as specifically set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the Statement of Purpose hereto) shall have
the meanings assigned thereto in the Credit Agreement.

2. Amendments. Subject to and in accordance with the terms and conditions set
forth herein, the Administrative Agent and the Lenders party hereto hereby agree
that the Credit Agreement is amended as follows:

(a) Commencing on the Second Amendment Effective Date (as defined below):

(i) FDI is hereby released as a “Borrower” under the Loan Documents and all
references to “Borrower” or “Borrowers” in the Credit Agreement, the Notes and
any other Loan Document shall be deemed to be references solely to the “Company”
(including any reference to “any Borrower”, “each Borrower”, “the Company, on
behalf of the Borrowers,”, “the Company, on behalf of the applicable Borrower,”
or any other similar reference as the context may require);

(ii) (A) Family Dollar Services, Inc., a North Carolina corporation, Family
Dollar Operations, Inc., a North Carolina corporation, and Family Dollar
Trucking, Inc., a North Carolina corporation, are each hereby released as a
“Subsidiary Guarantor” under the Loan Documents, (B) the Subsidiary Guaranty
Agreement is hereby terminated and

 

CHL:40776.7



--------------------------------------------------------------------------------

(C) all references to “Subsidiary Guarantor”, “Subsidiary Guarantors” and
“Subsidiary Guaranty Agreement” in the Credit Agreement and any other Loan
Document shall be deleted (including any reference to “and the Subsidiary
Guarantors”, “and Subsidiary Guarantors”, “any Subsidiary Guarantor”, “or any
Subsidiary Guarantor” or any other similar reference as the context may
require);

(iii) all references to “Credit Party” or “Credit Parties” in the Credit
Agreement and any other Loan Document shall be deemed to be references solely to
the Company (including any reference to “a Credit Party”, “any Credit Party”,
“each Credit Party”, “such Credit Party”, “or any other Credit Party”, “or any
other Credit Party that is a Material Subsidiary” or any other similar reference
as the context may require);

(iv) the Company shall no longer be permitted to request, and the Lenders shall
no longer be obligated to make, Revolving Credit Loans, Swingline Loans and
Competitive Bid Loans under Article II of the Credit Agreement; provided, that
Revolving Credit Loans shall be permitted to be made solely for the purpose of
(1) reimbursing the Issuing Lender pursuant to Section 3.1(e) of the Credit
Agreement and (2) reimbursing the Fronting Bank pursuant to Section 3.2(d) of
the Credit Agreement; and

(v) the Company shall no longer be permitted to request (A) any extension of the
Maturity Date pursuant to Section 2.8 of the Credit Agreement or (B) any
increase in the Aggregate Commitment pursuant to Section 2.9 of the Credit
Agreement

(b) Section 1.1 of the Credit Agreement is hereby amended by:

(i) adding the following new defined terms in proper alphabetical order:

“‘Disclosed Litigation’ has the meaning assigned thereto in Section 6.1(q)(i).”

“‘Existing 4-Year Credit Agreement’ means that certain Credit Agreement dated as
of November 17, 2010, by and among the Company, as borrower, the lenders party
thereto, as lenders and the Administrative Agent, as administrative agent.”

(ii) amending the definition of “Aggregate Commitment” by deleting the reference
to “$350,000,000” contained therein and replacing it with “$200,000,000”;

(iii) amending the definition of “Priority Debt” by deleting clause (a)(iv) in
its entirety and re-numbering the existing clause (a)(v) as clause (a)(iv).

(iv) deleting the following definitions in their entirety:

“Alabama Lawsuit”;

“FLSA Litigation”;

“Subsidiary Guarantors”; and

 

CHL:40776.7

2



--------------------------------------------------------------------------------

“Subsidiary Guaranty Agreement”.

(c) Subsection (i)(i) of Section 6.1 of the Credit Agreement is hereby amended
by deleting the reference in the last sentence of such subsection to “Section
401(a)(29) of the Code or Section 4068 of ERISA” and replacing them with
“Sections 412, 430 or 436(f) of the Code or Sections 303(k) or 4068 of ERISA”.

(d) Subsection (q) of Section 6.1 of the Credit Agreement is hereby amended by
deleting such subsection in its entirety and replacing it with the following:

“(q) Litigation; Observance of Agreements; Statutes and Orders. (i) Except as
disclosed in Note 10 to the consolidated financial statements included in the
Borrower’s Form 10-K filed with the Securities and Exchange Commission on
October 26, 2010 (the “Disclosed Litigation”), there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary or any property
of the Borrower or any Subsidiary in any court or before any arbitrator of any
kind or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect;
(ii) the Disclosed Litigation, individually or in the aggregate, would not
reasonably be expected to have a Limited Material Adverse Effect and
(iii) neither the Borrower nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator of Governmental
Authority or is in violation of any Applicable Law, ordinance, rule or
regulation (including without limitation Environmental Laws or OFAC) of any
Governmental Authority, in each case, which default or violation, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.”

(e) Section 9.1 of the Credit Agreement is hereby amended by deleting the
reference to “sixty percent (60%)” contained therein and replacing it with
“fifty percent (50%)”.

(f) Section 9.3 of the Credit Agreement is hereby amended by deleting the
reference to “20%” contained therein and replacing it with “10%”.

(g) Section 10.2 of the Credit Agreement is hereby amended by deleting the
reference in the proviso of the last sentence of such Section to “(ii) any
transfer of assets from a Credit Party to any other Credit Party” and replacing
such reference with “(ii) [INTENTIONALLY OMITTED]”.

(h) Section 10.6 of the Credit Agreement is hereby amended by (i) adding the
words “or any amendment or other modification to any agreement, indenture or
instrument in existence on the Closing Date” in subsection (a) immediately
preceding the parenthetical “(each, an ‘Other Debt Agreement’)” and
(ii) deleting the reference to “(i) the Loan Documents;” in subsection (b) and
replacing such reference with “(i) (A) the Loan Documents and (B) the Loan
Documents executed in connection with the Existing 4-Year Credit Agreement;”.

 

CHL:40776.7

3



--------------------------------------------------------------------------------

(i) Subsection (l)(i) of Section 11.1 is hereby amended by deleting such
subsection in its entirety and replacing it with the following:

“(i) any Plan shall fail to satisfy the minimum funding standards of ERISA or
the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Sections 412,
430 or 431 of the Code,”

(j) Section 12.9 of the Credit Agreement is hereby deleted in its entirety.

(k) Section 13.2 of the Credit Agreement is hereby amended by (i) deleting
subsection (h) in its entirety and (ii) adding the following new clause
(vi) following clause (v) in the proviso contained in the last paragraph of such
Section:

“and (vi) each Lender (and in the case of an amendment, the Company) who has
consented in writing to any amendment, waiver or consent under this Agreement
shall be deemed to have consented in writing to a corresponding amendment,
waiver or consent under the Existing 4-Year Credit Agreement and such amendment,
waiver or consent shall be deemed to be effective as to such Lender (and in the
case of an amendment, the Company) as if effected pursuant to Section 13.2 of
the Existing 4-Year Credit Agreement.”

(l) Section 13.9 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:

“For purposes of determining compliance with the covenants set out in this
Agreement, any election by the Company to measure an item of Debt using fair
value (as permitted by Statement of Financial Accounting Standards Nos. 157 or
159) shall be disregarded and such determination shall be made by valuing Debt
at 100% of the outstanding principal thereof.”

3. Lender Acknowledgment. By their execution hereof, the Lenders hereby
acknowledge that they have reviewed that certain letter (including the draft
“Description of the Notes” dated as of November 15, 2010, attached as an annex
thereto) dated as of November 17, 2010, from the Borrower to the Administrative
Agent and the Lenders (the “Description of Notes Disclosure Letter”) and, for
purposes of Section 10.6(a) of the Credit Agreement, hereby confirm that the
proposed issuance of debt securities by the Company, as summarized in the
Description of Notes Disclosure Letter, are not more restrictive than the
provisions of Articles VIII, IX and X of the Credit Agreement.

4. Effectiveness. This Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when the Administrative Agent shall have received
(a) counterparts of this Amendment executed by the Company, FDI, each Subsidiary
Guarantor, each Lender and

 

CHL:40776.7

4



--------------------------------------------------------------------------------

the Administrative Agent, (b) a fully executed amendment to the Senior Unsecured
Notes in form and substance satisfactory to the Administrative Agent and
containing amendments thereto which are substantially similar to the provisions
set forth in this Amendment, (c) a fully executed copy of that certain credit
agreement dated as of the Second Amendment Effective Date, by and among, the
Company, as borrower, the banks and other financial institutions or entities
party thereto, as lenders and the Administrative Agent, as administrative agent
and (d) payment in full of all existing Revolving Credit Loans, Swinglines Loans
and Competitive Bid Loans under the Credit Agreement.

5. Limited Effect. Except as expressly provided herein, the Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
This Amendment shall not be deemed (a) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, or (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Company, any of its Subsidiaries or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the Lenders or the Administrative Agent, or any of them, under or
with respect to any such documents. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.

6. Representations and Warranties. The Company, FDI and each Subsidiary
Guarantor represents and warrants that (a) it has the corporate power and
authority to make, deliver and perform this Amendment, (b) it has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment, (c) this Amendment has been duly executed and
delivered on behalf of such Person, (d) this Amendment constitutes a legal,
valid and binding obligation of such Person, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), (e) each of
the representations and warranties made by the Company in or pursuant to the
Loan Documents is true and correct in all material respects, in each case on and
as of the date hereof as if made on and as of the date hereof, except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date and (f) no Default or Event of Default
has occurred and is continuing as of the date hereof or after giving effect
hereto.

7. Acknowledgement and Reaffirmation. By their execution hereof, the Company,
FDI and each Subsidiary Guarantor hereby expressly (a) consent to this
Amendment, (b) acknowledge that (i) FDI is hereby released as a “Borrower” under
the Loan Documents and (ii) the Subsidiary Guarantors are each hereby released
as a “Subsidiary Guarantor” under the Loan Documents (and the Subsidiary
Guaranty Agreement is hereby terminated) and (c) acknowledge

 

CHL:40776.7

5



--------------------------------------------------------------------------------

that the Company’s covenants, representations, warranties and other obligations
set forth in the Credit Agreement, the Notes and the other Loan Documents to
which the Company is a party remains in full force and effect.

8. Costs, Expenses and Taxes. The Company agrees to pay in accordance with
Section 13.3 of the Credit Agreement all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities hereunder and thereunder.

9. Execution in Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

10. Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by, and construed and interpreted in
accordance with, the law of the state of North Carolina, without reference to
the conflicts or choice of law principles thereof.

11. Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter.

12. Successors and Assigns. This Amendment shall be binding on and insure to the
benefit of the parties and their heirs, beneficiaries, successors and permitted
assigns.

[Signature Pages Follow]

 

CHL:40776.7

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWER: FAMILY DOLLAR STORES, INC., as Borrower By:  

/s/ Kenneth T. Smith

Name:  

Kenneth T. Smith

Title:  

Senior Vice President – Chief Financial Officer

RELEASED CREDIT PARTIES: FAMILY DOLLAR, INC., as Borrower By:  

/s/ Kenneth T. Smith

Name:  

Kenneth T. Smith

Title:  

Senior Vice President – Chief Financial Officer

FAMILY DOLLAR SERVICES, INC. By:  

/s/ Kenneth T. Smith

Name:  

Kenneth T. Smith

Title:  

Senior Vice President – Chief Financial Officer

FAMILY DOLLAR OPERATIONS, INC. By:  

/s/ Kenneth T. Smith

Name:  

Kenneth T. Smith

Title:  

Senior Vice President – Chief Financial Officer

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page



--------------------------------------------------------------------------------

 

FAMILY DOLLAR TRUCKING, INC. By:  

/s/ Kenneth T. Smith

Name:  

Kenneth T. Smith

Title:  

Senior Vice President – Chief Financial Officer

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page



--------------------------------------------------------------------------------

 

AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

By:  

/s/ Kirk Tesch

Name:  

Kirk Tesch

Title:  

Director

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page



--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as Lender By:  

/s/ Stuart M. Jones

Name:  

Stuart M. Jones

Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page



--------------------------------------------------------------------------------

 

REGIONS BANK, as Lender By:  

/s/ Paul Stephen Phillippi

Name:  

Paul Stephen Phillippi

Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Janet E. Jordan

Name:  

Janet E. Jordan

Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Lender By:  

/s/ Jaime C. Eng

Name:  

Jaime C. Eng

Title:  

Vice President

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as Lender By:  

/s/ Mary J. Ramsey

Name:  

Mary J. Ramsey

Title:  

Vice President

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Jessica L. Fabrizi

Name:  

Jessica L. Fabrizi

Title:  

Assistant Vice President

 

Family Dollar Stores, Inc.

Second Amendment

Signature Page